
 

--------------------------------------------------------------------------------


SIXTH AMENDMENT TO
SECOND CONSOLIDATED AMENDED AND RESTATED MASTER LEASE
Multiple Facilities


THIS SIXTH AMENDMENT TO SECOND CONSOLIDATED AMENDED AND RESTATED MASTER LEASE
(“Amendment”) is executed and delivered as of this 31st day of March, 2011 and
is entered into by OHI ASSET III (PA) TRUST, a Maryland business trust
(“Lessor”), the successor by merger to OHI Asset II (OH), LLC, a Delaware
limited liability company, and Ohio Lessor – Waterford & Crestwood, Inc., a
Maryland corporation, the address of which is 200 International Circle, Suite
3500, Hunt Valley, MD 21030, OMG MSTR LSCO, LLC, an Ohio limited liability
company (“Lessee One”), the successor by merger to CSC MSTR LSCO, LLC, and OMG
LS LEASING CO., LLC, an Ohio limited liability company (“Lessee Two”, and
collectively with Lessee One, “Lessee”), the address of which is 4700 Ashwood
Drive, Suite 200, Cincinnati, OH 45241.
 
RECITALS
 
The circumstances underlying the execution and delivery of this Amendment are as
follows:
 
A. Lessee and Lessor have executed and delivered to each other a Second
Consolidated Amended and Restated Master Lease dated as of April 18, 2008, as
amended by a First Amendment to Second Consolidated Amended and Restated Master
Lease dated as of July 31, 2009, a Second Amendment to Second Consolidated
Amended and Restated Master Lease dated as of November 3, 2009, a Third
Amendment to Second Consolidated Amended and Restated Master Lease dated as of
April 1, 2010, a Fourth Amendment to Second Consolidated Amended and Restated
Master Lease dated as of October 1, 2010 (the “Fourth Amendment”), and a Fifth
Amendment to Second Consolidated Amended and Restated Master Lease dated as of
December 31, 2010 (the “Existing Master Lease”) pursuant to which Lessee leases
from Lessor certain healthcare facilities located in Ohio and Pennsylvania.


B. Lessor and Lessee desire to amend the Existing Master Lease to provide for
the extension of additional loans from Lessor to Lessee for the purposes of
acquiring fixtures, equipment and other personal property for certain of the
Facilities.


The parties agree as follows:


1. Definitions.


(a)           Any capitalized term used but not defined in this Amendment will
have the meaning assigned to such term in the Existing Master Lease.


(b)           In addition to the other definitions contained herein, when used
in this Amendment the following term shall have the following meaning:


Capex Notes: means (i) the Amended and Restated Secured Capital Improvements
Promissory Note dated as of the date of this Amendment from Lessee in favor of
Lessor in the aggregate principal amount of Two Million Dollars ($2,000,000),
and (ii) the Secured Capital Improvements Promissory Note dated as of the date
of this Amendment from Lessee in favor of Lessor in the aggregate principal
amount of One Million Seven Hundred Thousand Dollars ($1,700,000).


(c)           From and after the date of this Amendment, each reference in the
Transaction Documents to the Existing Master Lease, means the Existing Master
Lease as modified by this Amendment.
 
2. Capex Loans.  Lessor hereby agrees to make the loan evidenced by the Capex
Notes for the purposes, and pursuant to the terms, set forth in the Capex
Notes.    In consideration of Lessor agreeing to make each such loan, effective
as of the “Due Date” as defined in the applicable Capex Note, Lessee and each
the Sublessees hereby transfers, assigns, and conveys to Lessor all right, title
and interest in and to all fixtures, equipment and other property acquired with
the proceeds of the loans evidenced by such Capex Note.  The Capex Notes shall
constitute a Transaction Document.


3. Costs and Expenses.  Lessee shall pay Lessor’s reasonable costs and expenses,
including reasonable attorneys fees, incurred in connection with this Amendment.


4. Execution and Counterparts.  This Amendment may be executed in any number of
counterparts, each of which, when so executed and delivered, shall be deemed to
be an original, but when taken together shall constitute one and the same
Amendment.


5. Headings.  Section headings used in this Amendment are for reference only and
shall not affect the construction of the Amendment.


6. Enforceability of Transaction Documents.  Except as expressly and
specifically set forth herein, the Transaction Documents remain unmodified and
in full force and effect.  In the event of any discrepancy between any other
Transaction Document and this Amendment, the terms and conditions of this
Amendment will control and such other Transaction Document is deemed amended to
conform hereto.


SIGNATURE PAGES FOLLOW
 

 


 
 

--------------------------------------------------------------------------------

 
Signature Page to
SIXTH AMENDMENT TO SECOND
CONSOLIDATED AMENDED AND RESTATED MASTER LEASE
Multiple Facilities





 
LESSOR:
 
OHI ASSET III (PA) TRUST


 
By:
OHI Asset (PA), LLC, a Delaware limited liability company, its sole trustee



By:           Omega Healthcare Investors, a Maryland
corporation, its sole member


 
By:          /s/ Daniel J. Booth
Name:           Daniel J. Booth
Title:            Chief Operating Officer
 


 
THE STATE OF                          MARYLAND     )
)
COUNTY OF                                BALTIMORE    )
 
This instrument was acknowledged before me on the 30th day of March , 2011, by
Daniel J. Booth, the Chief Operating Officer of Omega Healthcare Investors,
Inc., a Maryland corporation, the sole member of OHI Asset (PA), LLC, a Delaware
limited liability company, the sole trustee of OHI Asset III (PA) Trust, a
Maryland business trust, on behalf of said business trust.
 
Notary Public
Judith A. Jacobs
State of Maryland
County of Baltimore
My Commission Expires May 12, 2012
 


 

                                                                  Signature
Page  of 2


 
 

--------------------------------------------------------------------------------

 
Signature Page to
SIXTH AMENDMENT TO SECOND
CONSOLIDATED AMENDED AND RESTATED MASTER LEASE
Multiple Facilities





 
LESSEE:
 
OMG MSTR LSCO, LLC


By:           HEALTH CARE HOLDINGS, LLC,
its Sole Member


 
By:          /s/ Charles R. Stoltz
Name:           Charles R. Stoltz
Title:             Treasurer
 


 
OMG LS LEASING CO., LLC


By:           OMG RE HOLDINGS, LLC,
its Sole Member


 
By:           /s/ Charles R. Stoltz
Name:           Charles R. Stoltz
Title:             Treasurer
 


THE STATE OF OHIO                                            )
)
COUNTY OF HAMILTON                                     )
 
This instrument was acknowledged before me on the 25th day of March, 2011, by
Charles R. Stoltz, the Treasurer of HEALTH CARE HOLDINGS, LLC, an Ohio limited
liability company, the sole member of OMG MSTR LSCO, LLC, an Ohio limited
liability company, and of OMG RE HOLDINGS, LLC, an Ohio limited liability
company, the sole member of OMG LS LEASING CO., LLC, an Ohio limited liability
company, on behalf of said companies.
 
Notary Public
Kathleen M. Portman
State of Ohio
My Commission Expires 03-28-2012
 



                                                                   Signature
Page  of 2


 
 

--------------------------------------------------------------------------------

 
Joinder to
FOURTH AMENDMENT TO SECOND
CONSOLIDATED AMENDED AND RESTATED MASTER LEASE
Multiple Facilities



The undersigned hereby join in Section 2 of this Amendment.
 
SUBLESSEES:


BELMORE LEASING CO., LLC
WYANT LEASING CO., LLC
BRECKSVILLE LEASING CO., LLC
JARVIS LEASING CO., LLC
KOLBE LEASING CO., LLC
PEARL LEASING CO., LLC
PEARL II LEASING CO., LLC
PEARL III LEASING CO., LLC
MERIT LEASING CO., LLC
FALLING LEASING CO., LLC
FRONT LEASING CO., LLC
MIDLAND LEASING CO., LLC
GARDEN LEASING CO., LLC
SKYLINE (PA) LEASING CO., LLC
OLD LEASING CO., LLC
EMERY LEASING CO., LLC
AVIS LEASING CO., LLC
HERITAGE (OHIO) LEASING CO., LLC
GARDEN II LEASING CO., LLC
WATER LEASING CO., LLC
SOUTH II LEASING CO., LLC
SOUTH I LEASING CO., LLC
SOUTH III LEASING CO., LLC
FAIRCHILD (MD) LEASING CO., LLC
ROCKY RIVER LEASING CO., LLC
CLIME LEASING CO., LLC
ROYCE LEASING CO., LLC
EAST WATER LEASING CO., LLC




By:           /s/ Charles R. Stoltz
Name:           Charles R. Stoltz
Title:             CFO and Treasurer



                                                                  Joinder
Page  of 2


 
 

--------------------------------------------------------------------------------

 
Joinder to
FOURTH AMENDMENT TO SECOND
CONSOLIDATED AMENDED AND RESTATED MASTER LEASE
Multiple Facilities









 
STATE OF OHIO
)
 
) SS
COUNTY OF HAMILTON
)



The foregoing instrument was acknowledged before me this 25th day of March,
2011, by Charles R. Stoltz, who is the CFO and Treasurer of each of the above
listed companies, on behalf of such companies.
 

 
Kathleen M. Portman, Notary Public
State of Ohio County, Hamilton
My Commission Expires: 3/28/2012



 


 

                                                                Joinder Page  of
2


 
 

--------------------------------------------------------------------------------

 
